Exhibit 99.1 Elan Corporation, plc Condensed Consolidated Interim Financial Statements Six Months Ended 30 June 2007 Table of Contents Page(s) President and Chief Executive Officer’s Statement 1 Unaudited Condensed Consolidated Interim Financial Statements 2 Notes Relating to Unaudited Condensed Consolidated Interim Financial Statements 6 Financial Review 18 Independent Auditors’ Review Report 22 PRESIDENT AND CHIEF EXECUTIVE OFFICER’S STATEMENT To Our Shareholders: We continued to significantly advance our business during the first half of this year. Of particular note is the progress made in our Alzheimer’s programmes, which is consistent with our commitment to bringing innovative science to patients.In early April, Transition Therapeutics, our collaborator, announced that the FDA granted fast-track designation to ELND-005. In late May, we announced plans to initiate a Phase 3 clinical programme later this year for bapineuzumab (AAB-001), the lead compound in our Alzheimer’s disease alliance with Wyeth.ACC-001, also part of the Wyeth collaboration, has moved into Phase 2.During the Alzheimer’s Association’s conference in June, Eli Lilly indicated that a compound discovered during a former research collaboration to which we retain certain commercial rights would soon move to Phase 3. We also have continued to move Tysabri forward in both multiple sclerosis (MS) and Crohn’s disease.In July, we celebrated the one-year anniversary of our return to market in MS, and communicated that approximately 14,000 patients were receiving therapy in commercial and clinical settings worldwide.Also in July, we announced that the United Kingdom’s National Institute for Health and Clinical Excellence (NICE) recommended the use of Tysabri; the first treatment for MS to be recommended by NICE. In Crohn’s disease, we received a positive recommendation from the FDA Advisory Committee in late July, and look forward to a final decision from the FDA by mid-October of this year. With our collaborator Biogen Idec, we continue to focus on creating additional value from this asset. Disciplined execution and focus remain our core objectives, driving us toward profitable, strategic growth and value creation. G. Kelly Martin President and CEO 1 UNAUDITED CONDENSED CONSOLIDATED INTERIM INCOME STATEMENTS For the Six Months Ended 30 June Notes 2007 $m 2006 $m Product revenue 267.8 242.1 Contract revenue 10.9 7.6 Total revenue 3,4 278.7 249.7 Cost of sales 5 99.2 95.2 Gross profit 179.5 154.5 Selling, general and administrative expenses 5 271.0 207.3 Research and development expenses 5 127.0 106.3 Gain on divestment of product 6 — (7.6 ) Total operating expenses 398.0 306.0 Operating loss (218.5 ) (151.5 ) Interest expense 7 79.3 87.5 Interest income 7 (26.7 ) (26.8 ) Investment gains 7 (1.3 ) (1.1 ) Net charge on debt retirement 7 7.7 — Net interest and investment losses 59.0 59.6 Loss before tax (277.5 ) (211.1 ) Tax expense/(benefit) on loss from ordinary activities 5.1 (0.4 ) Net loss for the period (282.6 ) (210.7 ) Basic and diluted loss per ordinary share: Net loss 9 (0.60 (0.49 ) Weighted-average shares outstanding (in millions) 467.3 429.5 The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements. 2 UNAUDITED CONDENSED CONSOLIDATED INTERIM BALANCE SHEETS Notes 30 June 2007 $m 31 December 2006 $m(1) Non-Current Assets Intangible assets and goodwill 10 540.7 681.7 Property, plant and equipment 332.1 342.0 Available-for-sale investments 23.3 23.3 Deferred tax asset 4.6 4.4 Other non-current assets 24.7 35.5 Total Non-Current Assets 925.4 1,086.9 Current Assets Inventories 20.5 29.2 Accounts receivable 108.6 107.4 Other current assets 28.2 71.3 Income tax prepayment 1.2 1.2 Restricted cash 30.0 23.2 Cash and cash equivalents 826.0 1,510.6 Total Current Assets 1,014.5 1,742.9 Total Assets 1,939.9 2,829.8 Non-Current Liabilities Long-term debts 11 1,736.1 1,733.8 Other liabilities 41.6 39.1 Total Non-Current Liabilities 1,777.7 1,772.9 Current Liabilities Short-term debt 11 — 619.1 Accounts payable 30.7 46.1 Accrued and other liabilities 157.1 175.0 Provisions 4.5 5.0 Income tax payable 7.8 6.9 Total Current Liabilities 200.1 852.1 Total Liabilities 1,977.8 2,625.0 Shareholders’ Equity Share capital 27.4 27.2 Share premium 6,165.1 6,151.4 Share-based compensation reserve 102.1 85.1 Foreign currency translation reserve (12.1 (11.7 ) Fair value investment reserve 8.7 7.6 Retained loss (6,329.1 ) (6,054.8 ) Total Shareholders’ Equity/(Deficit) (37.9 ) 204.8 Total Shareholders’ Equity/(Deficit) and Liabilities 1,939.9 2,829.8 (1)
